DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite “in which a first communication hole allowing the longitudinal direction hole to communicate with an outside opens on an outer peripheral surface” and “a second communication hole which allows the tube insertion hole to communicate with the outside” which is unclear what outside the Applicant is referring to, be it outside the patient, outside the tube/frame or outside the insertion apparatus itself?   Furthermore, the Examiner advises the Applicant to clarify what  “outer peripheral surface” the first commination hole is formed in, as it is not positively defined in the current claim lanague.  Appropriate clarification and correction is required.
	Claims 2-10 are recited as being necessarily dependent upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated U.S. Patent No. by 5,037,386 to Marcus et al.  
In regard to claims 1 and 10-11, Marcus et al. disclose an insertion apparatus comprising: a tube 14 which includes at least one longitudinal direction hole 18 extending from a distal end side to a proximal end side along the tube in a longitudinal direction, and in which a first communication hole 36/62 allowing the longitudinal direction hole to communicate with an outside opens on an outer peripheral surface; a frame member 20  including a tube insertion hole into which the tube is inserted and a second communication hole 40/30 which allows the tube insertion hole to communicate with the outside; and a spacer 16 mounted on the tube exteriorly, the spacer positioned in the tube insertion hole, the spacer allowing the first communication hole and the second communication hole to communicate with each other (See Figs. 1-2 and Col. 3, Line 34 – Col. 4, Line 45).
In regard to claim 2, Marcus et al. disclose an insertion apparatus, wherein a first sealing member 44 and a second sealing member 44 are disposed in close contact with the tube and the tube insertion hole, the spacer is disposed between the first sealing member and the second sealing member, and the second communication hole opens in a range between the first sealing member and the second sealing member (See Fig. 2 and Col. 3, Line 34 – Col. 4, Line 45).
In regard to claim 3, Marcus et al. disclose an insertion apparatus, wherein one of the first sealing member and the second sealing member is integrally formed with the spacer (See Fig. 2 and Col. 3, Line 34 – Col. 4, Line 45).
In regard to claim 4, Marcus et al. disclose an insertion apparatus, wherein the first sealing member, the second sealing member, and the spacer are integrally formed with one another (See Fig. 2 and Col. 3, Line 34 – Col. 4, Line 45).
In regard to claim 5, Marcus et al. disclose an insertion apparatus, wherein a position of one of the first sealing member and the second sealing member is movable in the longitudinal direction in the tube insertion hole (See Fig. 2 and Col. 3, Line 34 – Col. 4, Line 45).
In regard to claim 6, Marcus et al. disclose an insertion apparatus, comprising a sealing member 44 which is disposed on a proximal end side of the first communication hole and seals the longitudinal direction hole (See Fig. 2 and Col. 3, Line 34 – Col. 4, Line 45).
In regard to claim 7, Marcus et al. disclose an insertion apparatus, further comprising an end part member 52 and/or 60 held on a proximal end portion of the frame member, wherein a relative position between the first communication hole and the second communication hole in the tube insertion hole is determined by positioning a proximal end of the tube by the end part member (See Figs. 1-2 and Col. 3, Line 34 – Col. 4, Line 45).
In regard to claim 8, Marcus et al. disclose an insertion apparatus, wherein the tube is a multi-lumen tube 18/82 (See Figs. 1-2 and Col. 3, Line 34 – Col. 4, Line 45).
In regard to claim 9, Marcus et al. disclose an insertion apparatus, wherein the at least one longitudinal direction hole comprises two or more longitudinal direction holes, and the tube is a multi-lumen tube which has the two or more longitudinal direction holes, and in which the first communication hole allowing an inner surface of each of the two or more longitudinal direction holes to respectively communicate with the outside opens on an outer peripheral surface at two or more portions 40, 42 (See Figs. 1-2 and Col. 3, Line 34 – Col. 4, Line 45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/30/2022